Case: 1:19-cv-02170 Document #: 929-1 Filed: 02/23/21 Page 1 of 5 PagelD #:20783

Exhibit 1
Case: 1:19-cv-02170 Document #: 929-1 Filed: 02/23/21 Page 2 of 5 PagelD #:20784

< 48 oe +254 728 323234 Q,

Today

 

 

 

 

@ Messages and calls are end-to-end
encrypted. No one outside of this chat, not
even WhatsApp, can read or listen to them. Tap
to learn more.

Hi Zipporah,

| hope you are well. | am Caroline
Wangari an Advocate currently working
with Supreme Court of Kenya.

Are you well represented in your Boeing
case? | would like to get you in touch
with aviation lawyers who have already
settled their first Kenyan and first
Egyptian ET 302 Boeing cases. The firm
has also settled 68 out of their 88
Indonesian Lion Air cases. Would you
like to hear from them?

Where did you get my number ?
Case: 1:19-cv-02170 Document #: 929-1 Filed: 02/23/21 Page 3 of 5 PagelD #:20785

al 4G a)
< 48 e +254 728 323234 ( &

You
Where did you get my number ?

| got your number from people who
would like to talk to you.

And who are they ?

You
And who are they ?

lam sorry Zipporah, they would not
want to be known unless you want to
talk to them. That's why | can't disclose
such information for now.

Would you be willing to hear from
them?

So they're giving out my contact and
they don’t want to be known ?

I'll speak to them

You

So they're giving out my contact and they
don't want to be known ?

They'd be happy to talk to you and let

you know about them but only insist

that | don't share their names at first ()
until a client is willing to hear from

them.

-- Oo UV

 
Case: 1:19-cv-02170 Document #: 929-1 Filed: 02/23/21 Page 4 of 5 PagelD #:20786

al 4G =)
< 48 ey +254 728 323234 (Kh &

You
I'll speak to them

That would be great.

Let me share local newspaper release. |
cannot mention the name of the law
firm here but you can see from the
articles.

| can see their name in the articles ?

My family will want to know who they
are speaking to

4 UNREAD MESSAGES

You
| can see their name in the articles ?

Yes! Let me share right now.

» Forwarded

First Ethiopian Airlines Flight 302
Boeing 737 MAX 8 Settlement
Announced | Airways Magazine
Ribbeck Law Chartered (Ribbeck)
announced the first settlement of
lawsuits filed against Boeing by victims of the
crash of Ethiopian Airlines (ET) Flight 302.
airwaysmag.com

 

https://airwaysmag.com/airlines/first-
ethiopian-airlines-flight-302-max-8-
settlement/

+ Oo Yd

 

 

 
Case: 1:19-cv-02170 Document #: 929-1 Filed: 02/23/21 Page 5 of 5 PagelD #:20787

 

all 4G a)

< 48 oy +254 728 323234 (XN &

( Pedal See UIC Maite Wi uit arlticies =F

Yes! Let me share right now.

a> Forwarded

First Ethiopian Airlines Flight 302
Boeing 737 MAX 8 Settlement
Announced | Airways Magazine
Ribbeck Law Chartered (Ribbeck)
announced the first settlement of

 

lawsuits filed against Boeing by victims of the
crash of Ethiopian Airlines (ET) Flight 302.

airwaysmag.com

https://airwaysmag.com/airlines/first-

 

ethiopian-airlines-flight-302-max-8-

settlement/

«> Forwarded

https://youtu.be/mTbE1QfISXU

 

«a» Forwarded

Ethiopian Airlines crash

Record compensation by
Boeing follows dozens

of lawsuits filed in US
Federal Court in Chicago

aby Noel Wandera
Ww aPeopleDailyKe

After almost two years of waiting for
compensation from aeroplane manu-
facturer Boeing following the crash of
Ethiopian Airlines Flight 302, the first of
32 Kenyan families whose relatives were
involved in the air accident has been paid
$3 million (Sh3: million).

“All the money is already with the fam-
ily. We are pursuing the other 31 cases,”
said a source at the heart of the issue, who
requested the Business Hub not publish
the beneficiary's name because of aconfi-
dentiality clause, and the risk of jeopardis-
ing the remaining cases.

The pay nt came after dozens of
lawsuits were filed in US Federal Court
in Chicago seeking compensation for the
victim's families from the giant American
airplane maker Boeing.

According to Bloomberg the full settle-
ment is estimated at a record-breaking $1
billion (Sh111.6 billion) as compensation
for the victims of the two fatal crashes in-
volving the same Boeing 737 Max 8 model
plane. This is the first Ethiopian Airlines
Flight 302 case to settle from dozens of
lawsuits filed in a US Federal Court in Chi-
cago against Boeing by Ribbeck Law Char-
tered, on behalf of the victims’ families.

Same model

The Ethiopian Airlines jet headed for
Nairobi, Kenya crashed shortly after
take-off from Addis Ababa’s Bole Inter-
national Airport in March 2019, killing all

     

 

  

 

 

 
 

   
 

 

ees) oe ee or

py

 

VODA LAV!

  
  

1 Ribbeck Law Chartered Founding Partner Manuel von Ribbeck, Igeria
gugi Advocates Head of Litigation David Njoroge and Global Managing Director

of Ribbeck Law Chartered’s Air Disasters Global Insurance Claims Deon Botha ata
RTESY

past event. co

 

Chartered Founding Partner, has been
seeking “reasonable and fair compensa-
tion” in the courts in Chicago for the fami-
lies of the victims of these tragedies. "We
sought and asked for the largest amount
le to be paid as compensation to
milies we represent,” Comment-
» compensation, Deon Botha of
chartere id the law firm
joeing should pay a fair and rea-
nilies regardless

  
   
 
 
 
 
  
 

    

 

ments achieved by Ribbec
If of the first Kenyan vie-
pared the family years of
Tris immariont ta note heweurr

 

 

In addition, Boeing has established a
fund to help the communities of the fami-
lies affected by the crashes.

Ribbeck Law’s clients received grant
funds from Boeing to improve their com-
munities. One such example is a project
initiated af the request of a Kenyan family,

 

  
 
   

effort with the Ken: jam
represent and David Njoroge, Partner
Head of Dispute Resolution at
& Ngugi Advocates,”

  
